PER CURIAM;
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer. •
The claimant seeks payment of $924.00 for computer hardware provided to the respondent. In support of its claim, the claimant submitted invoices for the computer hardware with its Notice of Claim which total $1,350.00. The record indicates that the computer hardware did not work as expected and the price was reduced. The invoices for the computer hardware were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which to pay this claim.
In view of the foregoing, the Court makes an award in the amount of $924.00.
Award of $924.00.